          Case 1:19-cv-03028-ER Document 10 Filed 04/30/21 Page 1 of 1


                                                                      Sheppard, Mullin, Richter & Hampton LLP
                                                                      30 Rockefeller Plaza
                                                                      New York, New York 10112-0015
                                                                      212.653.8700 main
                                                                      212.653.8701 fax
                                                                      www.sheppardmullin.com



April 30, 2021

VIA ECF

Hon. Edgardo Ramos, U.S.D.J.
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Yaseen Traynor v. Art.com., Inc.,
                 Case No. 19 Civ. 3028 (ER)

Dear Judge Ramos,

        Pursuant to your Order issued on April 15, 2021, I write, with the consent of counsel for
Plaintiff, to provide the Court with the following status letter. The parties have recently met and
conferred in a good faith to attempt to settle this matter. While a resolution has not been agreed
upon at this time, the parties are confident that they may be able to resolve this matter shortly. As
such, the parties respectfully request 14 days to try to reach a resolution and, if no resolution is
reached, the parties will submit to the Court a proposed discovery plan by May 14, 2021.

       Thank you for Your Honor’s attention to this matter.

                                              Respectfully submitted,

                                                     /s/ Sean Kirby

                                                     Sean Kirby
                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                     30 Rockefeller Plaza
                                                     New York, New York 10112

                                                     Attorneys for Defendant
